Exhibit 10.1
AMENDED AND RESTATED SHARE DISPOSITION AGREEMENT
AMENDED AND RESTATED SHARE DISPOSITION AGREEMENT (the “Agreement”), dated as of
March 3, 2009, by and between Marvel Entertainment, Inc., a Delaware corporation
(the “Company”), and Isaac Perlmutter (the “Stockholder”).
RECITALS
WHEREAS, the Stockholder owns beneficially shares of the Company’s common stock,
par value $0.01 per share (“Common Stock”) and options to purchase shares of
Common Stock;
WHEREAS, on February 13, 2008, the Board of Directors of the Company (the “Board
of Directors”) authorized a stock repurchase program for the purchase by the
Company of up to $128,169,618 (including $28,169,618 remaining unspent as of
that date under the Company’s earlier repurchase authorizations) of Common Stock
in the open market or through privately negotiated transactions (the
“February 2008 Program”);
WHEREAS, the Board of Directors has provided that the February 2008 Program
shall remain in effect until the earlier of: (i) its cancellation by the Board
of Directors; or (ii) the Company completing the purchase of $128,169,618 of the
Common Stock under the February 2008 Program; or (iii) March 1, 2010 (the “Stock
Repurchase Period”); and
WHEREAS, the Company and the Stockholder entered into a share disposition
agreement on February 13, 2008 to provide for certain rights and obligations in
connection with the shares and options owned by the Stockholder;
WHEREAS, the Company and the Stockholder now wish to amend and restate the
February 13, 2008 share disposition agreement, upon the terms and subject to the
conditions hereinafter set forth;
NOW, THEREFORE, in consideration of the mutual premises and covenants contained
herein, and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:

 

 



--------------------------------------------------------------------------------



 



ARTICLE I.
Section 1.01 RESTRAINT ON ALIENATION. The Stockholder agrees that, during the
period beginning from the date hereof and continuing to the earlier of (a) the
end of the Stock Repurchase Period, or (b) the date the Stockholder is neither
an employee nor a director of the Company, or (c) a “Change of Control”, the
Stockholder will not offer, sell, contract to sell, grant any option to
purchase, make any short sale or otherwise dispose of any shares of Common
Stock, or any options or warrants to purchase any shares of Common Stock, or any
securities convertible into, exchangeable for or that represent the right to
receive shares of Common Stock, whether now owned or hereinafter acquired, owned
directly by the Stockholder (including holding as a custodian) or with respect
to which the Stockholder has beneficial ownership within the rules and
regulations of the SEC (collectively, the “Stockholder’s Stock”). For the
avoidance of doubt, the restriction contained in the previous sentence shall not
restrict, in any way, the Stockholder’s ability to exercise any options or
warrants held by or granted to the Stockholder during the Stock Repurchase
Period provided that the Stockholder retains beneficial ownership of the Common
Stock or restricted Common Stock underlying such options or warrants during the
Stock Repurchase Period; furthermore, and notwithstanding anything herein to the
contrary, this Agreement shall not restrict the Stockholder’s ability to dispose
of shares (whether through a “net exercise” of options or through a private or
market sale of shares) if the disposition is, or its proceeds are, used (i) to
pay to the Company the exercise price of any option exercised by the Stockholder
for the purchase of Common Stock, (ii) to pay estimated taxes due, and/or to
reimburse the Company for amounts withheld, in connection with the exercise by
the Stockholder of any option for the purchase of Common Stock and/or (iii) to
pay any brokerage commissions incurred on sales permitted under this Agreement.
For purpose of this Agreement, a Change of Control shall mean a transaction
whereby (i) any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), is or becomes the “beneficial owner” (as defined in Rule 13d-3
promulgated under the Exchange Act), directly or indirectly, of securities of
the Company representing fifty percent (50%) or more of the combined voting
power of the Company’s then outstanding securities entitled to vote in the
election of directors of the Company, (ii) the Company is a party to any merger,
consolidation or similar transaction as a result of which the stockholders of
the Company immediately prior to such transaction beneficially own securities of
the surviving entity representing less than fifty percent (50%) of the combined
voting power of the surviving entity’s outstanding securities entitled to vote
in the election of directors of the surviving entity or (iii) all or
substantially all of the assets of the Company are acquired by a third party.
Section 1.02 RESTRICTIONS ON HEDGING OR OTHER TRANSACTIONS. The foregoing
restriction is expressly agreed to preclude the Stockholder from engaging in any
hedging or other transaction which is designed to or which reasonably could be
expected to lead to or result in a sale or disposition of the Stockholder’s
Stock even if such Shares would be disposed of by someone other than the
Stockholder. Such prohibited hedging or other transactions would include without
limitation any short sale or any sale or grant of any right (including without
limitation any put or call option) with respect to any of the Stockholder’s
Stock or with respect to any security that includes, relates to, or derives any
significant part of its value from such Stockholder’s Stock.
Section 1.03 ALLOWABLE TRANSFERS. Notwithstanding the foregoing, the Stockholder
may transfer the Stockholder’s Stock (i) as a bona fide gift or gifts, provided
that the donee or donees thereof receiving in excess of 1,000 shares of the
Stockholder’s Stock agree to be bound in writing by the restrictions set forth
herein, (ii) to any trust, limited partnership or similar vehicle for the direct
or indirect benefit of the Stockholder or the immediate family of the
Stockholder or to any corporation which is wholly-owned by such a trust, limited
partnership or similar vehicle, provided that the trustee of the trust, the
general partner of the limited partnership or the person holding the similar
position in another vehicle agrees to be bound in writing by the restrictions
set forth herein, and provided further that any such transfer shall not involve
a disposition for value, or (iii) among any entities described in clause
(ii) provided that any such transfer shall not involve a disposition for value.
For purposes of this Agreement, any transfer by the Stockholder of the
Stockholder’s Stock pursuant to clause (ii) above in consideration for an
ownership interest in such limited partnership, trust or similar vehicle shall
be deemed to not involve a disposition for value. In addition, for purposes of
this Agreement, “immediate family” shall mean any relationship by blood,
marriage or adoption, not more remote than first cousin.

 

2



--------------------------------------------------------------------------------



 



ARTICLE II.
Section 2.01 DISPOSITION OF COMMON STOCK. Nothing contained herein shall in any
way supersede, replace, diminish, or nullify any other restrictions or
obligations promulgated by the Securities Act of 1933, as amended, or otherwise
binding on the Stockholder with respect to disposition of the Stockholder’s
Stock.
Section 2.02 ENTIRE AGREEMENT. This Agreement represents the entire agreement
and understanding among the parties hereto with respect to the subject matter
hereof and supersedes any and all prior oral and written agreements,
arrangements and understandings among the parties hereto with respect to such
subject matter, and can be amended, supplemented or changed, and any provision
hereof can be waived, only by a written instrument making specific reference to
this Agreement signed by the party against whom enforcement of any such
amendment, supplement, modification or waiver is sought.
Section 2.03 SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon the
parties hereto and their respective successors and assigns, including any person
to whom the Stockholder may assign Stockholder’s rights and obligations and
shall inure to the benefit of the parties hereto and, their respective
successors and assigns.
Section 2.04 PARAGRAPH HEADINGS. The paragraph headings contained in this
Agreement are for general reference purposes only and shall not affect in any
manner the meaning or interpretation of the terms or other provisions of this
Agreement.
Section 2.05 APPLICABLE LAW. This Agreement shall be governed by, construed and
enforced in accordance with the laws of the State of New York without regard to
the conflicts of law principles of such state.
Section 2.06 SEVERABILITY. If at any time subsequent to the date hereof, any
provision of this Agreement shall be held by any court of competent jurisdiction
to be illegal, void or unenforceable, such provision shall be of no force and
effect, but the illegality or unenforceability of such provision shall have no
effect upon and shall not impair the enforceability of any other provision of
this Agreement.
Section 2.07 NO WAIVER. The failure of any party at any time or times to require
performance of any provision hereof shall not affect the right at a later time
to enforce the same. No waiver by any party of any condition, and no breach of
any provision, term, covenant, representation or warranty contained in this
Agreement, whether by conduct or otherwise, in any one or more instances, shall
be deemed to be construed as a further or continuing waiver of any such
condition or of the breach of any other provision, term, covenant,
representation or warranty of this Agreement.
Section 2.08 COUNTERPARTS. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute but one and the same original instrument.
IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement, as of the day and year first above written.

              MARVEL ENTERTAINMENT, INC.       STOCKHOLDER:
 
           
By: 
/s/ John Turitzin       /s/ Isaac Perlmutter
 
         
 
Name:  John Turitzin       Isaac Perlmutter
 
Title:  Executive Vice President,        
 
  Office of the Chief Executive        

 

3